DAVID R. THOMPSON, Circuit Judge.
Katie Vargas (“Vargas”) appeals the district court’s denial of her application for a stay of execution filed on behalf of her son, Jeremy Sagastegui (“Sagastegui”), a Washington state prisoner, who is scheduled to be executed on October 13, 1998. The district court held that Vargas lacked standing as Sagastegui’s “next friend” and that the district court therefore lacked jurisdiction to entertain her application. The court dismissed her ease, but issued a certificate of appealability to this court.1
We conclude that Vargas has produced sufficient new evidence pertaining to Sagas-tegui’s alleged incompetence, not considered at the last state court competency hearing two-and-a-half years ago, to support her standing for the purposes of invoking our jurisdiction to issue a stay. Accordingly, we reverse the district court and issue a stay of execution to permit the state court to conduct a hearing to determine Sagastegui’s present competency.
I. FACTUAL BACKGROUND
A complete description of Sagastegui’s offense and state court proceedings appears in State v. Sagastegui, 135 Wash.2d 67, 954 P.2d 1311 (1998). Sagastegui admitted sodomizing and killing a three-year old boy whom he was babysitting and killing the boy’s mother and her friend. He testified he enjoyed' the killings, and would have gone to a food court and killed more people had he not been feeling tired.
On November 22, 1995, Sagastegui was formally charged with three counts of aggravated murder in the first degree. Prior to trial, Sagastegui underwent a 15-day mental exam at Eastern State Hospital. The examining panel, consisting of a competency therapist, a clinical psychologist, and a psychiatrist, diagnosed Sagastegui as suffering from Alcohol Dependence, Episodic; Polysub-stance Abuse; and Antisocial Personality Disorder with Narcissistic Features, but unequivocally concluded he was competent. Based on the examining panel’s report, the trial court found Sagastegui competent to stand trial. A jury trial began on January 30, 1996. Sagastegui represented himself, assisted by advisory counsel. At the conclusion of jury selection, Sagastegui pleaded guilty to all three charges of aggravated first degree murder. At the penalty phase, Sa-gastegui refused to permit the introduction of any mitigating evidence. He was sentenced to death.
On March 11, 1996, the trial court considered Sagastegui’s request to waive his rights to appeal and to the assistance of counsel for any review of his sentence. The trial court again considered Sagastegui’s competence. The trial court questioned Sagastegui orally and reviewed his response to a written questionnaire. The court also considered testimony from mental health professionals who had previously examined Sagastegui at Eastern State Hospital. Ultimately, the trial court entered findings of fact and conclusions of law and expressly found that Sagastegui was mentally competent and able to waive his rights to appeal and to assistance of counsel. The trial court noted that Sagaste-gui’s decision to waive his rights to appeal and to the assistance of counsel was made voluntarily, intelligently, and knowingly.
Meanwhile, David G. Grubb, M.D., a psychiatrist for the Washington State Penitentiary (“the Penitentiary”), had conducted a routine mental health evaluation of Sagaste-gui to determine if Sagastegui needed to continue to be kept in the Penitentiary’s mental health ward. Grubb’s written evaluation is dated February 21, 1996, but it was not presented to the trial court for that court’s consideration at the March 1996 com*1164petency hearing. Dr. Grubb observed “no psychosis, thought disorder or paranoia” in Sagastegui. He found Sagastegui’s mood inappropriate, but he determined that Sagaste-gui was generally coherent. He diagnosed Sagastegui as suffering from Probable Bipolar Disorder with depressive episodes; Explosive Disorder, probably related to bipolar disorder; Post-Traumatic Stress Disorder by history; Alcohol Abuse; Bisexual Orientation; and Probable Mixed Personality Disorder. Dr. Grubb stated no opinion about Sa-gastegui’s competence, but concluded he did “not seem to be in need of any medication.”
On May 8, 1997, Gerry S. Weber, Ph.D., a psychologist for the Penitentiary, interviewed Sagastegui for twenty minutes to assess a request by Sagastegui to live at the Penitentiary’s Special Housing Unit. Dr. Weber made no diagnoses and stated no opinion as to Sagastegui’s competence. He did conclude that Sagastegui “was oriented and displayed no signs of mental or emotional illness or of impaired contact with reality.” Dr. Weber also reported that Sagastegui had committed some “infractions,” including an episode where Sagastegui “became angered and tore up his mattress and broke his TV.”
On April 30, 1998, the Supreme Court of Washington affirmed Sagastegui’s sentence of death. State v. Sagastegui, 135 Wash.2d 67, 954 P.2d 1311 (Wash.1998)(en banc).
On May 7, 1998, Ronald D. Page, Ph.D., a clinical psychologist for the Penitentiary, evaluated Sagastegui “to assess possible psychosis and suicidal potential” and issued a report. Dr. Page reviewed Sagastegui’s file and interviewed him for 30 minutes. He noted that Sagastegui had been prescribed Depakote and Thorazine, which decreased his emotional instability, promoted sedation, and enabled him to sleep 16 hours per day. Dr. Page conducted a standard Mental Status Evaluation on Sagastegui with the following results:
This man was unable to subtract serial 7’s beyond 93. His interpretation of simple proverbs was difficult to elicit except for a correct abstraction on “look before you leap.” Mr. Sagastegui seemed alert, well oriented, and attentive. His self report was satisfactorily well organized. Memory for recent and remote events was rather imprecise or general. Mood was positive, with congruent affect. Speech content appeared lucid, without apparent thought disorder. Mr. Sagastegui denied suieidal/as-saultive ideation claiming, “that would be kind of silly since the State’s going to do it for me.” Insight may be partial and judgment highly questionable.
Dr. Page diagnosed Sagastegui as suffering from Atypical Psychosis, now in remission; Alcohol Abuse, now in remission; and Personality Disorder NOS. He determined Sagastegui’s Global Assessment of Functioning (“GAF”) score to be 55.2 Dr. Page concluded that Sagastegui’s “current psychotropic regime” should be continued because he could be emotionally unstable if deprived of his medication and stated that he “reportedly decompensates to near psychosis without psychotropics, hence he is at risk of decompensation at anytime when medication may be refused or discontinued.” Dr. Page offered no opinion as to Sagastegui’s competence. Dr. Page concluded his report by noting that a prognosis was “a moot issue considering [Sagastegui’s] pending death sentence. For the remainder of his lifetime I find no reason to expect significant change from his current fragile/tenuous reality contact and ongoing potential for regression to atypical psychosis.”
In a report dated September 22, 1998, A. Steven Frankel, Ph.D., J.D., a clinical psychologist specializing in the diagnosis and treatment of Dissociative Identity Disorder (“DID”), indicated he had reviewed the reports of the mental health experts who had examined Sagastegui and testified at the state court’s March 11, 1996 hearing. Dr. Frankel stated that DID, which was formerly known as Multiple Personality Disorder, is a difficult disorder to diagnose and that the possibility that Sagastegui suffers from DID *1165“has apparently not even been addressed, much less ruled out.” He opined that many of the observations in Sagastegui’s pi’ior competency reports “could reflect the presence of DID.” Dr. Frankel strongly recommended a full and complete evaluation of Sagastegui to rule out the possibility that he suffers from DID.
On September 23, 1998, Katie Vargas, Sa-gastegui’s mother, filed a motion in the Washington Supreme Court to participate as her son’s next friend, and to file a personal restraint petition on his behalf.
On September 26, 1998, G. Christian Harris, M.D., reviewed Sagastegui’s file and interviewed him for two hours at the request of the State of Washington’s Attorney General’s Office. Dr. Harris did not conduct a Mental Status Exam or any other psychological testing. In a report dated September 28, 1998, Dr. Harris diagnosed Sagastegui as suffering from only an Antisocial Personality. Dr. Harris detected some signs of depression but concluded “this depression is related to his lifestyle.” Dr. Hams found “no evidence that [Sagastegui’s] mental disorders are impacting his decision making in the legal processes involved in his pleading guilty and his decision to not appeal his death sentence.” Dr. Harris noted:
Some might question [my finding that Sa-gastegui is competent and suffers from no mental disorder that is interfering with his ability to evaluate his situation and make appropriate decisions] from the standpoint that there is evidence in the record that this man wanted to die for years and some might speculate that he has committed these terrible crimes and pled guilty to them with hopes that the state’s capital punishment statute will take the matter of his life and death out of his hands. My opinion regarding this possibility is that it remains a moot point. I do not consider that wanting to die is necessarily evidence that a person is demented or that a “mental disorder” is necessarily causing the individual to wish for death.
Dr. Hams supplemented his report with a letter on September 29, 1998 in which he expressed his disagreement with “many of the past diagnoses” of Sagastegui, particularly those by Dr. Grubb and Dr. Page. He categorically stated: there is no evidence Sagastegui has ever suffered from depression except as related to his lifestyle; there is no phenomenological data to support a diagnosis of Post-Traumatic Stress Disorder; and Sagastegui has never decompensated or been near psychosis. Dr. Harris also denied the existence of Dissociative Identity Disorder and that Sagastegui might suffer from such an illness.
On October 1, 1998, without holding an evidentiary hearing, the Washington Supreme Court denied Vargas’s motions without comment.
On October 5, 1998, Vargas filed a motion in the United States District Court for the Eastern District of Washington to act as Sagastegui’s next friend. Vargas submitted the same evidence she had previously submitted to the Washington Supreme Court; the State also submitted the same contrary evidence it had previously submitted. Sagas-tegui filed a Declaration on October 6, 1998, stating his opposition to his mother’s motion to act as a next friend. The district court, after reading the file and briefs, held a hearing on October 7, 1998. It did not, however, take any testimony. The court concluded that Vargas failed to present meaningful evidence to support her claim of standing. Thus, the court held it lacked jurisdiction to act on her Motion for Stay of Execution. Nonetheless, the court determined that Vargas had made a substantial showing of the denial of a constitutional right with regard to the court’s jurisdiction. Pursuant to 29 U.S.C. § 2263, the court issued a certificate of appealability. This appeal followed.
II. THE STANDARD OF REVIEW FOR DETERMINATIONS OF STANDING TO INVOKE THE JURISDICTION OF A FEDERAL COURT TO ISSUE A STAY
A. STANDARDS FOR GRANTING A STAY.
Under 28 U.S.C. § 2251, a federal court is authorized to enter a stay of execution pending review of any habeas corpus proceeding. In Barefoot v. Estelle, 463 U.S. 880, 895, 103 *1166S.Ct. 3383, 77 L.Ed.2d 1090 (1983), the Supreme Court set out the proper standard for granting a stay of execution: “[t]he granting of a stay should reflect the presence of substantial grounds upon which relief might be granted.” The Court added:
In requiring a ‘question of some substance’, or a ‘substantial showing of the denial of [a] federal right,’ obviously the petitioner need not show that he should prevail on the merits. He has already failed in that endeavor. Rather, he must demonstrate that the issues are debatable among jurists of reason; that a court could resolve the issues [in a different manner]; or that the questions are ‘adequate to deserve encouragement to proceed further.’
Id. at 893, n. 4, 103 S.Ct. 3383 (citations omitted) (emphasis added).
Finally, the Court explained that essentially the same standard exists for a stay pending a writ of certiorari to the Court following the denial of a writ of habeas corpus by a court of appeals:
there must be a reasonable probability that four members of the Court would consider the underlying issue sufficiently meritorious for the grant of certiorari or the notation of probable jurisdiction; there must be a significant possibility of reversal of the lower court’s decision; and there must be a likelihood that irreparable harm will result if that decision is not stayed.
Id. at 895-96, 103 S.Ct. 3383 (citations omitted). See also Maggio v. Williams, 464 U.S. 46, 104 S.Ct. 311, 78 L.Ed.2d 43 (1983)(applying the standard for granting of a stay pending disposition for certiorari to determining whether a stay granted by a court of appeals should stay in effect).
B. THE REQUIREMENTS FOR “NEXT FRIEND” STANDING.
Under Article III, a federal court cannot consider the merits of a legal claim unless the person seeking to invoke the jurisdiction of the court establishes the requisite standing to sue. Whitmore v. Arkansas, 495 U.S. 149, 154, 110 S.Ct. 1717, 109 L.Ed.2d 135 (1990). A litigant demonstrates standing by showing that she has suffered an injury in fact that is fairly traceable to the challenged action and is redressable by a favorable judicial decision. Steel Company v. Citizens for a Better Environment, — U.S.-,-, 118 S.Ct. 1003, 1017, 140 L.Ed.2d 210 (1998).
The Supreme Court recognized in Whitmore that a habeas petitioner may demonstrate standing as a “next friend.” 495 U.S. at 163, 110 S.Ct. 1717. A next friend does not herself become a party to the habe-as petition, “but simply pursues the cause on behalf of the detained person, who remains the real party in interest.” Id. The Court set out “at least two firmly rooted prerequisites to ‘next friend’ standing”:
First, a next friend must provide an adequate explanation—such as inaccessibility, mental incompetence, or other disability— why the real party in interest cannot appear on his own behalf to prosecute the action. Second, the next friend must be truly dedicated to the best interests of the person on whose behalf he seeks to litigate and it has been further suggested that a next friend must have some significant relationship with the real party in interest. The burden is on the next friend clearly to establish the propriety of his status and thereby justify the jurisdiction of the court.
Id. at 163-64, 110 S.Ct. 1717 (citations omitted).
Thus, in order to meet the first prong of next friend standing, Vargas must show that Sagastegui is “unable to litigate his own cause due to mental capacity.” Id. at 165, 110 S.Ct. 1717. The Supreme Court stated the test for determining whether a habeas petitioner is competent to waive his right to federal review of his conviction in Rees v. Peyton, 384 U.S. 312, 314, 86 S.Ct. 1505, 16 L.Ed.2d 583 (1966):
whether he has [the] capacity to appreciate his position and make a rational choice with respect to continuing or abandoning further litigation or on the other hand whether he is suffering from a mental disease, disorder, or defect which may substantially affect his capacity ...
In Whitmore, the Court concluded that Whit-more, the putative next friend, lacked stand*1167ing because he failed to present “meaningful evidence” that the real party in interest was incompetent. 495 U.S. at 165-66, 110 S.Ct. 1717.
In Demosthenes v. Baal, 495 U.S. 731, 110 S.Ct. 2223, 109 L.Ed.2d 762 (1990), the Court granted a motion to vacate a stay because this court was without jurisdiction to entertain a next friend petition. The Court first observed that the state courts had found that Baal, the real party in interest, was competent and that the district court had properly denied the petitioners’ motion for an eviden-tiary hearing because they had not presented “ ‘meaningful evidence’ of incompetency.” 495 U.S. at 736, 110 S.Ct. 2223 (citing Whitmore, 495 U.S. at 166, 110 S.Ct. 1717). The Court then held:
As there was no evidentiary basis for the Court of Appeals’ conclusion that the District Court erred in declining to conduct an evidentiary hearing, the stay granted by the court did not “reflect the presence of substantial grounds upon which relief might be granted.” ... [Fjederal courts are authorized by the federal habeas statutes to interfere with the course of state proceedings only in specified circumstances. Before granting a stay, therefore, federal courts must make certain that an adequate basis exists for the exercise of federal power. In this ease, that basis was plainly lacking.
Id. at 737, 110 S.Ct. 1717 (emphasis added).
In Brewer v. Lewis, 989 F.2d 1021 (1993), this court denied a stay of execution sought by a mother claiming next friend standing. We determined that because Ms. Brewer had not presented the ‘“meaningful evidence’ necessary to support [her] claim of standing,” she was not entitled to an evidentiary hearing on her son’s competence. Brewer, 989 F.2d at 1025-1026 (citing Baal, 495 U.S. at 736, 110 S.Ct. 2223). For the same reason, i.e. the absence of “meaningful evidence that [the condemned prisoner] was suffering from a mental disease, disorder or defect that substantially affected his capacity to make an intelligent decision,” we also dismissed her appeal for lack of standing. Id. at 1026 (citing Whitmore, 495 U.S. at 166, 110 S.Ct. 1717).
C. THE' QUANTUM OF PROOF OF INCOMPETENCE REQUIRED FOR A NEXT FRIEND TO REQUEST A STAY.
The State úrges us to dismiss Vargas’s motión for lack of jurisdiction because she has not “clearly established” that Sagastegui is incompetent. Vargas, on the other hand, contends that because the district ■ court issued a certificate of probable cause based oh' a “substantial showing” as to jurisdiction, we must grant an automatic stay pending resolution of her petition on the merits. Neither party correctly states the standard we must apply in determining whether we have jurisdiction to grant a stay of execution to a “next friend.”
We conclude that our jurisdiction must be based on essentially the same quantum of evidence whether measured by the Barefoot standard for grant of a stay, by the Whitmore standard for next party standing, or by the juxtaposition of the two standards. If Vargas has produced meaningful new3 evidence that Sagastegui is- not competent, she has established her standing to request a stay. Whitmore, 495 U.S. at 164-166, 110 S.Ct. 1717; Baal, 495 U.S. at 736-737, 110 S.Ct. 2223. The same quantum of evidence constitutes a “substantial showing ... [that] demonstrates the [issue of jurisdiction is] debatable among jurists of reason,” Barefoot, 463 U.S. at 893 m 4, 103 S.Ct. 3383, and raises “a reasonable probability that four members of the Court would consider ... the notation of probable jurisdiction,” id. at 895,103 S.Ct. 3383.
No authority requires that this court determine on the merits that Sagastegui is not competent before we can grant a stay of execution in order to allow the state to conduct an evidentiary hearing to determine if he is competent. If this were true, there would be no difference between Vargas’s ulti*1168mate burden of clearly establishing that Sa-gastegui is incompetent and the requirement that she produce meaningful evidence that he is incompetent to establish her standing to obtain a stay of execution pending a hearing to determine that issue.
The quantum of evidence supporting Vargas’s standing and, therefore, jurisdiction of this court to exercise federal authority is logically connected to the degree of authority we are asked to exercise. Here, we are not reviewing a habeas petition. We are merely resolving whether or not we have jurisdiction to grant a stay of execution until an eviden-tiary hearing can be held as to Sagastegui’s competence. For this limited purpose, we conclude Vargas has standing.
III. VARGAS PRESENTS SUFFICIENT EVIDENCE OF HER STANDING TO REQUEST A STAY
As discussed above, Vargas’s standing depends on a showing by a sufficient quantum of evidence (1) that she is truly dedicated to the best interests of Sagastegui and (2) he is not competent to make the decision whether or not to pursue a habeas petition.
A. VARGAS HAS SHOWN THAT SHE REPRESENTS SAGASTEGUI’S BEST INTERESTS.
Vargas easily meets the best interests requirement. There is essentially a per se rule that a parent meets this prong of the next friend standing test. See, e.g., Hamilton v. Texas, 485 U.S. 1042, 108 S.Ct. 1761, 100 L.Ed.2d 187 (1988)(mother); Evans v. Bennett, 440 U.S. 1301, 99 S.Ct. 1481, 59 L.Ed.2d 756 (1979)(Rehnquist, J., Circuit Justice)(mother); Gilmore v. Utah, 429 U.S. 1012, 97 S.Ct. 436, 50 L.Ed.2d 632 (1976)(mother); Brewer v. Lewis, 989 F.2d 1021 (9th Cir.1993)(mother). We also note that other members of Sagastegui’s family and loved ones appear to support Vargas’s petition.
Although Sagastegui insists it is in his best interests to be executed, crediting his position begs the question of his competence. If Sagastegui is not competent to rationally determine his best interests, his viewpoint is not determinative. Moreover, we reject the contention that, simply because a condemned prisoner wants to be executed, it is not even “debatable among reasonable jurists” whether an otherwise qualified next friend represents the prisoner’s best interests. To accept that proposition would almost categorically eliminate next friend petitions.
B. SAGASTEGUI WAS COMPETENT PRIOR TO AND ON MARCH 11, 1996.
The Supreme Court has held that the prerequisite showing of the real party in interest’s incompetence “is not satisfied ‘where an evidentiary hearing shows that the defendant has given a knowing, intelligent, and voluntary waiver of his right to proceed.’” Baal, 495 U.S. at 734, 110 S.Ct. 2223. A state court’s determination regarding a defendant’s competency is entitled to a presumption of correctness on federal habeas review. Id. at 735, 110 S.Ct. 2223. A federal court may not overturn such determinations unless their correctness is rebutted by clear and convincing evidence. 28 U.S.C. § 2254(e)(1).
The trial court twice determined that Sagastegui was competent—most recently following the hearing held on March 11,1996. The Washington Supreme Court explicitly affirmed those findings. Unless those findings are rebutted, we cannot conclude that Sagastegui was incompetent on or before March 11, 1996. Moreover, those findings are extremely well supported by expert opinions, psychological testing, and Sagastegui’s courtroom demeanor.
Vargas’s challenges to the state trial court’s findings at the March 1996 hearing-rest on: (1) affidavits from laypersons who know Sagastegui that suggest he is mentally ill and suffers from multiple personalities, (2) evidence that Sagastegui prevented a full and fair hearing about his competence by concealing his mental illness, (3) the existence of medical reports about Sagastegui’s competence that were not presented to the trial court, and (4) the affidavit of Dr. Frankel that suggests Sagastegui might suffer from a *1169mental illness that prior experts failed to rule out.
None of the evidence presented by Vargas clearly and convincingly rebuts the state court’s findings based on its March 1996 hearing. The lay affidavits do present assertions that the examining experts and the trial court would undoubtedly have found helpful in assessing Sagastegui’s competence. Many of these possibilities were, however, known to the experts who determined Sagastegui was nonetheless competent at that time. Vargas presents nothing to suggest that, even in the absence of the trial court’s findings, this evidence would establish Sagastegui’s incompetence. Dr. Frankel’s report is conclusory, is not based on an examination of Sagastegui, and merely suggests the possibility that Sa-gastegui suffers from an undiagnosed mental illness which might render him incompetent.
Vargas’s challenge to the fullness and fairness of the trial court hearings also fails. Although we do not rule out the possibility that a defendant’s deception could undermine a trial court’s finding of competence, Vargas’s assertions are not sufficient to support such a holding here. Many of the experts who have examined Sagastegui have recognized that he is unreliable and/or deceitful during examinations. We decline, therefore, to conclude that all of the experts and the trial court were fooled into believing Sagaste-gui is competent because he lied to them in order to further a grand suicidal scheme.
Vargas does raise a troubling question about the possible withholding of relevant information from the trial court and examiners by the State. This is fairly speculative, however. The only report that Vargas is certain exists and was available to the State at the time of the trial court’s hearing, but was not presented, is Dr. Grubb’s report. The State states that it did not present that report to the trial court because Sagastegui exercised his privilege to prevent disclosure of the report. Given the overwhelming evidence of competence presented to the trial court, however, it is unlikely that Dr. Grubb’s report would have changed the court’s findings. We conclude Vargas has not rebutted the presumption of the correctness of the state court’s findings from the March 1996 hearing.
C. MEANINGFUL NEW EVIDENCE THAT SAGASTEGUI IS NOT CURRENTLY COMPETENT.
1. THERE IS NO STATE FINDING OF SAGASTEGUI’S CURRENT COMPETENCE THAT IS PRESUMPTIVELY CORRECT.
The state trial court last found Sagastegui mentally competent following its March 11, 1996 hearing. Other than the determination following that hearing held over two-and-a-half years ago, no express judicial finding regarding Sagastegui’s mental state has been made by any court. In its April 30, 1998 opinion affirming Sagastegui’s sentence of death, the Washington Supreme Court limited its consideration to the correctness of the trial court’s determinations and therefore only reviewed Sagastegui’s past competence. Sagastegui 954 P.2d at 1321-22. Subsequently, in its October 1, 1998 denial of Vargas’s motion to participate as a next friend, the Washington Supreme Court made no findings, written or oral, as to Sagastegui’s mental competency. The court held no hearing and denied Vargas’s motion without comment. Although the court may have implicitly concluded that Sagastegui is currently competent, we have been presented with neither evidence to that effect nor authority to support presuming the correctness of such an implication.4
An implied finding of a state appellate court that has not conducted an evidentiary hearing does not rise to the level of the state findings presumed correct in Whitmore, Baal, and Breiver. In Whitmore, the state trial court had conducted two full evidentiary hearings within the preceding two years, both of which were reviewed and affirmed by *1170the state supreme court. 495 U.S. at 151-53, 110 S.Ct. 1717. The next friend petitioner initiated the federal habeas proceedings only three days after the last state supreme court decision. Id. at 153, 110 S.Ct. 1717. The next Mend petitioner offered no evidence challenging the state court findings or demonstrating a change in the defendant’s condition since the findings were made. Id. at 165-166,110 S.Ct. 1717.
In Baal, the Supreme Court relied on findings made by the state court after a hearing held one week before the petitioners brought their federal petition. 495 U.S. at 732-33, 110 S.Ct. 2223. The state court expressly found that Baal was competent and had intelligently waived his right to pursue postcon-viction relief. Id. at 733, 110 S.Ct. 2223. The only new evidence introduced by the petitioners was the affidavit of a psychiatrist who had never examined Baal. Id. at 733-34, 110 S.Ct. 2223. Moreover, the psychiatrist’s affidavit merely asserted that “there is reason to believe” that Baal was not competent. Id. at 735-36, 110 S.Ct. 2223. The district court concluded, and the Supreme Court agreed, that the affidavit was “eonclusory and lacking sufficient foundation or substance.” Id. at 736,110 S.Ct. 2223.
In Brewer, the trial court had held two full hearings as to Brewer’s competence. 989 F.2d at 1022-24. In 1988, the court held a hearing to determine whether Brewer was competent to plead guilty. Id. at 1023. At this hearing the tidal judge questioned Brewer and examined the reports of two psychiatrists. Id. The trial court expressly found Brewer competent and accepted his plea. Id. In November 1992, Brewer moved to dismiss his automatic post-conviction review. Id. The trial court held another hearing at which the judge questioned Brewer and determined that he was competent before granting Brewer’s motion. Id. at 1024. Elsie Brewer, the defendant’s mother, then filed her petition as Brewer’s next friend. Id. In February, 1993, the district court concluded after a hearing that Elsie Brewer lacked standing. Id.
Only four months had passed between the full evidentiary hearing held by the state court and the review of Brewer’s petition by the federal district court. Moreover, the contrast between the evidence before the Brewer court and the evidence Vargas presents here is striking. In Brewer we stated:
Here, petitioner has submitted brief affidavits of two doctors who have never met Brewer as well as an affidavit of Dr. Bay-less, who examined Brewer and found him competent in 1988. Dr. Bayless speculates, based on information not available to him at that time, that Brewer’s mental condition may have deteriorated during his incarceration, and that Brewer may now suffer from a major depressive disorder. As in Baal, this eonclusory evidence is insufficient to outweigh the substantial evidence in the record demonstrating the defendant’s competence. Within the last two and one-half months, no less than four psychological experts have personally examined and tested Brewer and found him competent.
Id. at 1026.
2. VARGAS HAS PRESENTED NEW MEANINGFUL EVIDENCE THAT SAGASTEGUI’S MENTAL CONDITION HAS DETERIORATED.
Vargas presents meaningful evidence that Sagastegui’s mental condition has deteriorated since March 11, 1996. This evidence tends to prove that Sagastegui now suffers from mental illnesses that were not diagnosed at the time of the state court’s findings, that he now requires medication he did not previously require, and that these illnesses and medications may substantially affect his present competency.
Conflicting testimony among Sagastegui’s examiners since the last judicial finding of competency creates, rather than precludes, a substantial issue as to Sagastegui’s current competency. On May 7,1998, Dr. Page diagnosed Sagastegui as suffering from atypical psychosis and stated that Sagastegui could degenerate if taken off his current psychotropic regime of Thorazine and Depakote. Thorazine is a psychotropic drug with sedative effects and is indicated for management of manifestations of psychotic disorders, severe behavioral problems, and the manifestations of the manic type of bipolar illness. *1171See Physician’s Desk Reference 2116 (44th ed.1990). Depakote is an antiepiletic drug indicated for use as sole and adjunctive therapy in the treatment of simple (petit mal) and complex absence seizures. Id. at 515. Depakote may produce central nervous system depression and has sedative effects. Id. at 516. True, Dr. Harris, after examining Sagastegui on September 26, 1998, rejected any diagnosis of psychosis and concluded there was no evidence of decompensation by Sagastegui. Dr. Harris fails to explain, however, why Sagastegui is currently being prescribed doses of Thorazine and Depakote that make him sleep sixteen hours per day if he suffers from only an antisocial personality disorder. Moreover, Dr. Frankel’s opinion tends to corroborate Dr. Page’s conclusions and rebuts Dr. Harris’s.
The State argues that Dr. Page could be correct that Sagastegui suffers from psychosis, but Sagastegui could still be competent. This is true. However, there is no evidence to support such a conclusion. Dr. Harris found Sagastegui competent, but based on the premise that he was not psychotic, not that he was psychotic but competent. Further, if Sagastegui suffers from psychosis and has a fragile grip on reality, as Dr. Page concludes, then he definitely suffers “from a mental disease, disorder, or defect which may substantially affect his capacity.” Rees, 384 U.S. at 314, 86 S.Ct. 1505 (emphasis added). This is undeniably meaningful evidence that Sagastegui is not competent. Again, as we stated earlier, the evidence presented by Várgas is new and meaningful when compared to the evidence in Whitmore, Baal, and Brewer.
Although we must accept the state court finding that Sagastegui was competent on and before March 11,1996, the evidence Vargas presents from Dr. Grubb and from laypersons corroborates the new evidence of his current incompetence. This evidence strengthens Vargas’s position in at least three relevant respects: (1) it helps to rebut Dr. Harris’s conclusions; (2), without denying Sagastegufis earlier period of competence, it tends to prove that Sagastegui has had prior periods of more serious mental disease; and (3) it corroborates Dr. Page’s findings of current serious mental illness. Moreover, the evidence alleging that Sagas-tegui has a suicidal wish to die seems at least partially linked to his psychosis, indicating that by reason of his mental illness he may not be capable of making “a rational choice with respect to continuing or abandoning further litigation.” Rees, 384 U.S. at 314, 86 S.Ct. 1505.
IV. VARGAS’S OTHER ARGUMENTS FOR HER STANDING
Because we conclude Vargas has made the necessary threshold showing of standing to support this court’s jurisdiction to issue a stay of Sagastegui’s execution, we do not consider her remaining arguments in support of standing.
V. CONCLUSION
Vargas has raised a substantial question as to Sagastegui’s present competency by presenting new and meaningful evidence that Sagastegui’s mental state has deteriorated since the last state competency hearing two- and-a-half years ago. If Sagastegui is presently incompetent, then Vargas will have standing to file habeas proceedings as his next friend; otherwise she will not. She has, however, met her burden at this stage of the proceedings by presenting sufficient new and meaningful evidence of Sagastegui’s present incompetence to support this court’s jurisdiction to issue a stay of execution to permit the state court to conduct a current competency hearing.
Accordingly, we reverse the district court’s dismissal of Vargas’s application for a stay of Sagastegui’s execution, and issue a stay of execution to permit the state court to conduct a hearing to determine Sagastegui’s present competency.
IT IS SO ORDERED.

. The district court dismissed as moot Vargas’s motions for a stay of execution and the state’s motion for summary dismissal.


. A GAF score is a rough estimate of an individual's psychological, social, and occupational functioning used to reflect the individual's need for treatment. Diagnostic and Statistical Manual of Mental Disorders 20 (3rd. ed, rev. 1987). A GAF score of 55 indicates at least moderate symptoms or moderate difficulty in social, occupational, or social functioning. Id. at 12.


. By new, we mean evidence that reflects Sagas-tegui's mental condition since the last state corn-pelency hearing.


. The Stale argues that such authority may be found in Sumner v. Mata, 449 U.S. 539, 101 S.Ct. 764, 66 L.Ed.2d 722 (1981). Sumner stands for the more narrow proposition that the findings of a state appellate court must be afforded the same presumption of correctness that applies to findings of a state trial court. Id. at 545-46, 101 S.Ct. 764. The findings at issue in Sumner, however, were express and made after a full hearing. Id. at 541-42, 101 S.Ct. 764.